Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 1 of 23 PAGEID #: 57

IN THE UNITED STATS DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

CARLA HOOVER
5641 Westlake Dr.
Galloway, Ohio 43119 : Case No.: 2:19-cv-1453

And JUDGE GEORGE SMITH

EMILY HAUDENSCHIELD : MAGISTRATE JUDGE JOLSON

604 Meadows Dr.
Marysville, Ohio 43040

And

BRITTANY YATES
288 Amsterdam Ave.
Columbus, Ohio 43207

And : JURY DEMAND
ENDORSED HEREON

DANIELLE CALDERON

6635 Wesburg Park Ave.

Apt 301

Columbus, Ohio 43235

And

ASHLEY GRAVES

3600 Spangler Rd.
Columbus, Ohio 43207

And

CHELSEA PAIGE EWART
5822 N. Meadows Blvd.
Apt B

Columbus, Ohio 43229

Plaintiffs

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 2 of 23 PAGEID #: 58

-Y-
STEVEN G. ROSSER, individually
c/o Columbus Division of Police
120 Marconi Blvd.
Columbus, Ohio 43215
And
WHITNEY LANCASTER, individually
c/o Columbus Division of Pelice
120 Marconi Blvd.
Columbus, Ohio 43215
And
THE CITY OF COLUMBUS
City Hall, 90 West Broad Street
Columbus, Ohio 43215-9015
And
John or Mary Doe I, in his or her
Individual capacity
c/o Columbus Division of Police
120 Marconi Blvd.
Columbus, Ohio 43215

Defendants.

PLAINTIFFS’ FIRST AMENDED COMPLAINT

I. Preliminary Statement

1. The case seeks compensatory and punitive damages, costs, and attorneys’ fees for
malicious prosecution, and, alternatively, abuse of process, in violation of the Fourth and
Fourteenth Amendments of the United States Constitution and/or the common law of the State of
Ohio, committed when Defendants, charged, and in some instances, arrested and thereafter

attempted to prosecute Plaintiffs without probable cause.

 

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 3 of 23 PAGEID #: 59

I. Jurisdiction and Venue —

2. Jurisdiction over claims brought under Civil Rights Act of 1871, 42 U.S.C, §1983,
is conferred on this Court by 28 U.S. C. § 1331 (federal question; §1343 (civil rights), and
jurisdiction over the state claims is conferred by 28 U.S.C. §1367 (supplemental jurisdiction).

3, Compensatory and punitive damages are sought pursuant to 42 U.S.C. §1983; the
common law of the State of Ohio; and 28 U.S.C, §2201 and §2202.

4, Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. §1988, the
common law of the State of Ohio and Fed, R. Civ. P 54.

5. Venue is proper pursuant to 28 U.S.C. §1391(b) and §.D. Ohio Civ. R. 82.1(b),
because the events giving rise to this action occurred in Franklin County, Ohio, where Defendants
serve as CDP Vice Unit members or in other CDP employment.

ill. Parties

6. Plaintiff Carla Hoover (“Ms. Hoover”), is a resident of Franklin County, Ohio, at
all times material to this Complaint, worked at Kahoots Gentlemen’s Club (“Kahoots”) and never
had been atrested, charged or convicted of a criminal offense excluding traffic violations.

7. Plaintiff Emily Haudenschield (“Ms. Haudenschield”), is a resident of Franklin
County, Ohio, at all times material to this Complaint, worked at Kahoots and never had been
arrested, charged or convicted of a criminal offense excluding traffic violations.

8. Plaintiff Brittany Yates (“Ms. Yates”), is a resident of Franklin County, Ohio, at all
times material to this Complaint, worked at Kahoots and never had been arrested, charged or was

convicted of a criminal offense excluding traffic violations.

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 4 of 23 PAGEID #: 60

9. Plaintiff Danielle Calderon (“Ms. Calderon”), is a resident of Franklin County,
Ohio, at all times material to this Complaint, worked at Kahoots and never had been arrested,
charged or was convicted of a criminal offense excluding traffic violations..

10. ‘Plaintiff Ashley Graves (“Ms. Graves”), is a resident of Franklin County, Ohio, at
ali times material to this Complaint, worked at Kahoots and never had been arrested, charged or
was convicted of a criminal offense excluding traffic violations.

11. Plaintiff Chelsea Paige Ewart (“Ms. Ewart”), is a resident of Franklin County, Ohio,
at all times material to this Complaint, worked at Kahoots.

12. Defendants (collectively “Defendant Officers”) Whitney Lancaster (“Defendant
Lancaster”), Steven Rosser (“Defendant Rosser”), John or Mary Doe 1 (“Defendant Doe 1”), are
being sued in their individual capacity; and were, at all times material to this Complaint, employees
of the City of Columbus, Columbus Police Department in the Vice Unit (“Vice Unit”) located in
Franklin County, Ohio and “persons” under 42 U.S.C. §1983 acting under color of law.

13. Defendant, City of Columbus (“City”) is a political subdivision located in franklin,
County, Ohio and a Municipal Corporation duly organized, existing and operating under the
Constitution and Statutes of the State of Ohio and the Charter of Columbus, Ohio and “person”
under 42 U.S.C. §1983 acting under color of law. At all times hereto, City operated a Division of
Police and Vice Unit which employed Defendant Officers and was responsible for the supervision
and administration of the Division of Police and Vice Unit. City is sued under a theory of
municipal liability pursuant to Monell v. Dep’t of Soc. Servs. Of City of New York.

Iv. Facts
14. Vice Unit officers, including Defendant Officers, are intimately aware of all of the

elements for the limited set of laws they are charged with enforcing.

 

 

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 5 of 23 PAGEID #: 61

15. In filing criminal complaints, Defendant Officers have access to and routinely use
a book containing the elements of City and State criminal offenses, including the elements
associated with R.C. 2907.40(C)(2).

16. A violation of R.C. 2907.40(C\(2) requires: (1) an employee who regularly appears
nude or seminude; (2) at the sexually oriented business; (3) while they are nude or seminude; (4)
to touch another employee, a patron, or allow themselves to be touched by a patron.

17. “Patron” is defined by Ohio Revised Code 2907.40(A)(8) is “any individual on the
premises of a sexually oriented business except for any of the following:...(c) A public
employee...acting within the scope of the public employee’s...duties as a public employee..”

18. Atall relevant times hereto, Defendants were public employees acting within the
scope of their duties as a public employee.

19, At all relevant times hereto, upon information and belief, Defendants were aware,
based upon communication with their superiors and the Columbus City Attorney’s Office that
enforcing the above-mentioned statute could not be enforced especially when using undercover
officers as patrons.

20. At all relevant times hereto, upon information and belief. Defendants were told
that charges could not be brought against an individual, similarly situated to Plaintiffs, when there
is contact between a police officer and an employee of a club such as Kahoots.

21. In or around 2017, Defendant Rosser and Defendant Lancaster spent numerous
hours at Kahoots while in their official capacity.

22. Defendant Rosser and Defendant Lancaster targeted Kahoots and selective

employees including Plaintiffs’ without any legal justification.

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 6 of 23 PAGEID #: 62

23. At all relevant times hereto, Kahoots hired Jeremy Sokol (“Mr. Sokol”) as a
bouncer.

24, Mr. Sokol and Defendant Rosser and/or Defendant Lancaster knew each other prior
to Mr. Sokol being hired by Kahoots when Mr. Sokol worked at other clubs.

25. Mr. Sokol represented to the public, including some of the named Plaintiff, that he
worked with Defendant Rosser and he could get anyone arrested or in trouble if he so desired.

26. Mt. Sokol had employees of Kahoots he liked and employees of Kahoots he
disliked.

27. Upon information and belief, Plaintiffs were employees who Mr. Sokol did not like
because said Plaintiffs would not engage in any illegal conduct nor would Plaintiffs comply with
demands and requests made by Mr. Sokol.

28. Defendants Rosser and/or Lancaster targeted Plaintiffs without probable cause or
any legal justification.

29, On or about September 8, 2017, Kahoots, by and through, its general manager, Joe
Vaillancourt, fired Mr. Sokol.

30. After Mr. Sokol was fired, in or around October 2017, Defendant Rosser
approached the owner(s) of Kahoots and threatened that if Mr. Sokol was not rehired by Kahoots,
Defendant Rosser would “file a bunch of tickets” and implied he would close Kahoots.

31. Defendant Rosser demanded the owner(s) of Kahoots to fire its current general
manager Joseph Vaillancourt or again he implied he would close Kahoots.

32. Defendant Rosser demanded Mr. Sokol be rehired by the end of October of 2017.

33. Defendant Rosser claimed Mr. Sokol was part of a “Liaison Program” to ensure

Kahoots was in compliance with community standards. Defendant Rosser stated, “Mr, Sokol has

 

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 7 of 23 PAGEID #: 63

proven to be trustworthy and reliable throughout, and we intend to continue honoring our
agreement in regard to not filing violations with the Commission that are obtained via information
provided to us by the Club’s Liaison.”

34. Asa result of the threats and demands made by Defendant Rossez, on or about
December 6, 2017, Kahoots rehired Mr. Sokol.

35. Prior to Kahoots succumbing to the threats and/or extortion of Defendant Rosser,
Defendants filed a number of charges against employees of Kahoots, without probable cause,
including the named Plaintiffs to retaliate and/or punish Kahoots and their employees.

36. Upon information and belief, Defendants Rosser and Lancaster had a personal and
potentially financial interest in Mr. Sokol working at Kahoots.

37.  Atallrelevant times hereto, Defendants had knowledge that a criminal charge under
R.C. 2907.40(C)(2), could not be brought against Plaintiffs based upon what they were told by the
City Attorney.

a. Facts As it Relates to Carla Hoover

38. On November 9, 2017, Defendant Rosser executed an affidavit in support of
probable cause against Ms. Hoover.

39, In the affidavit, Defendant Rosser stated that on October 27, 2017, Defendants
Rosser and Defendant Lancaster entered Kahoot’s Gentlemen’s Club as a result of multiple
complaints. Defendant Rosser stated “Dixie” who was later identified as Ms. Hoover requested a
private dance from Defendant Rosser. Defendant Rosser stated Dixie rubbed her breasts on him
and he touched her breasts. A more detailed summary of what was stated in the Affidavit is

attached hereto and incorporated herein as Exhibit A.

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 8 of 23 PAGEID #: 64

40. On November 9, 2017, Defendant Rosser swore out a criminal complaint against
Ms. Hoover charging her with a violation of R.C. 2907.40(C}(2). A copy of the complaint is
incorporated herein as Exhibit B.

Al. Upon being served with the criminal complaint, Ms. Hoover hired counsel and
entered a plea of not guilty.

42. Thereafter, Ms. Hoover was challenging the complaint as she was not working on
the day Defendant Rosser claimed she engaged in criminal conduct.

43. When Defendants became aware Ms. Hoover was challenging the charge, on
February 15, 2018, Defendant Lancaster filed a second criminal complaint against Ms. Hoover
alleging on October 28, 2017, she violated R.C. 2907.40(C)(2). A copy of the complaint is
incorporated herein as Exhibit C.

44. Upon being served with the criminal complaint, Ms. Hoover hired counsel and
entered a plea of not guiity.

45. At the time Defendants Lancaster and Rosser knew that they did not have probabie
cause to charge Ms. Hoover.

46. Criminally charging Ms. Hoover was for other ulterior motives that violated her
Constitutional rights.

47. In order to charge Ms. Hoover for the violation, Defendants Rosser and Lancaster
knowingly and intentionally made false statements in a sworn criminal complaint.

48. In addition to the fabrication, in filling out the sworn criminal complaint,
Defendants Rosser and Lancaster knew that they were not a “patron” as defined by R.C.

2907.40(A)(8).

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 9 of 23 PAGEID #: 65

49, Rather, Defendant Officers were aware that they had deliberately fabricated and/or
omitted the elements of R.C. 2907(C)(2) to charge Ms. Hoover.

50, On May 21, 2018 and July 23, 2018, the charges filed against Ms. Hoover were
dismissed.

b. Facts As It Relates to Emily Haudenschield

31. On March 8, 2018, Defendant Rosser swore out a criminal complaint against Ms.
Haudenschield charging her with a violation of R.C. 2907.40(C)(2) that occurred on or about
January 20, 2018. A copy of the complaint is incorporated herem as Exhibit D.

52. Upon being served with the criminal complaint, Ms. Haudenschield hired counsel
and entered a plea of not guilty.

53. At the time Defendant Rosser knew he did not have probable cause to charge Ms,
Haudenschield.

54. Criminally charging Ms. Haudenschield was for other ulterior motives that violated
her Constitutional rights.

55, In filling out the sworn criminal complaint, Defendant Rosser knew he was not a
“patron” as defined by R.C. 2907.40(A)(8).

56. On or about August 24, 2018, the charge filed against Ms. Haudenschield was
dismissed.

c. Facts As It Relates to Brittany Yates

57. On November 7, 2017, Defendant Rosser swore out a criminal complaint against
Ms. Yates charging her with a violation of R.C. 2907.40(C)(2) that occurred on or about September

22, 2017. A copy of the complaint is incorporated herein as Exhibit E.

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 10 of 23 PAGEID #: 66

58. Upon being served with the criminal complaint, Ms. Yates hired counsel and
entered a plea of not guilty.

59. At the time Defendant Rosser knew he did not have probable cause to charge Ms.
Yates.

60. Criminally charging Ms. Yates was for other ulterior motives that violated her
Constitutional rights,

61. In filling out the sworn criminal complaint, Defendant Rosser knew he was not a
“patron” as defined by R.C. 2907.40(A}(8).

62, On or about November 27, 2018, the charge filed against Ms. Yates was dismissed.

d. Facets As It Relates to Danielle Calderon

63., On December 8, 2017 Defendant Rosser swore out a criminal complaint against
Ms. Calderon charging her with a violation of R.C. 2907.40(C)(2) that occurred on or about
September 29, 2017.

64. Upon being served with the criminal complaint, Ms. Calderon hired counsel and
entered a plea of not guilty.

65. At the time Defendant Rosser knew he did not have probable cause to charge Ms.

Calderon.

66. Criminally charging Ms. Calderon was for other ulterior motives that violated her
Constitutional rights.

67. In filling out the sworn criminal complaint, Defendant Rosser knew he was not a

“patron” as defined by R.C. 2907.40(A)(8),
68. On or about November 27, 2018, the charge filed against Ms. Calderon was

dismissed.

10

 

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 11 of 23 PAGEID #: 67

e. Facts As It Relates to Ashley Graves

69. On November 10, 2017, Defendant Lancaster swore out a criminal complaint
against Ms. Graves charging her with a violation of R.C. 2907.40(C)(2) that occurred on or about
September 15, 2017. A copy of the complaint is incorporated herein as Exhibit F.

70. Upon being served with the criminal complaint, Ms. Graves hired counsel and

entered a plea of not guilty.

71. At the time Defendant Lancaster knew he did not have probable cause to charge
Ms. Yates.

72. Criminally charging Ms. Graves was for other ulterior motives that violated her
Constitutional rights.

73. Jn filling out the sworn criminal complaint, Defendant Lancaster knew he was not

a “patron” as defined by R.C. 2907.40(A)(8).

74, On or about August 16, 2018, the charge filed against Ms. Graves was dismissed.

f. Facts As It Relates to Chelsea Ewart

75. On November 13, 2017, Defendant Lancaster swore out a criminal complaint
against Ms. Ewart charging her with a violation of R.C. 2907.40(C)(2) that occurred on or about
September 15, 2017. A copy of the complaint is incorporated herein as Exhibit G.

76, Upon being served with the criminal complaint, Ms. Ewart hired counsel and

entered a plea of not guilty.

77. At the time Defendant Lancaster knew he did not have probable cause to charge
Ms. Ewart.
78. Criminally charging Ms. Ewart was for other ulterior motives that violated her

Constitutional rights.

1

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 12 of 23 PAGEID #: 68

79. In filling out the sworn criminal complaint, Defendant Lancaster knew he was not
a “patron” as defined by R.C. 2907.40(A)(8).

80. On or about August 16, 2018, the charge filed against Ms. Ewart was dismissed.

81. Defendants’ acts or omissions were done with malicious purpose, in bad faith, or
in a wanton or reckless manner.

82. Asa proximate result of Defendants’ acts, Plaintiffs have suffered and continue to
suffer damages, including loss of liberty, legal and other expenses, mental and emotional anguish,
embarrassment, fear, and great inconvenience.

83. Plaintiffs’ rights to be free from unlawful search and seizure and from arrest and
prosecution without probable cause and/or based on false statements were, at the time of their
actions or omissions, clearly established rights guaranteed by the Fourth and Fourteenth
Amendments to the United States Constitution.

84. _ At all relevant times, the Defendant Officers were acting within the course and
scope of their employment with the City of Columbus Division of Police entitling Defendant
Officers to be indemnified by City of Columbus Division of Poiice.

V. Claims for Relief

A. First Cause of Action: Malicious Prosecution in Violation of the Fourth and
Fourteenth Amendments and Ohio Common Law.

85. Paragraphs 1 through 84 above are realleged and incorporated herein.

86. By making, influencing, and/or participating in the decision to prosecute Plaintiffs’
without probable cause, which prosecution was resolved in their favor by dismissal at the unilateral
request of the prosecutor due to the lack of probable cause, and does so with knowingly or
recklessly made false statements in their paperwork, Defendant Officers maliciously prosecuted

Plaintiffs, resulting in their deprivation of liberty.

12

 

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 13 of 23 PAGEID #: 69

B. Second Cause of Action: Civil Conspiracy to Violate the Fourth and
Fourteenth Amendment

87. Paragraphs | through 86 above are realleged and incorporated herein.

88. Defendant Officers along with unnamed co-conspirators, conspired against
Plaintiffs’ in order to conceal their retaliation against Plaintiffs and Kahoots, by depriving them of
their Fourth and Fourteenth Amendment rights and taking steps to further the conspiracy, such as
atresting them without probable cause, unlawfully searching and seizing their persons and
property, making knowingly or recklessly false statement in their paperwork, making, influencing,
and/or participating in the decision to prosecute them without probable cause, thereby causing
Plaintiffs damages.

C. Third Cause of Action: Abuse of Process in Violation of Ohio Common Law

89. Paragraphs 1 through 88 above are realleged and incorporated herein.

90, In the alternative, by commencing criminal prosecution in proper form and with
probable cause and perverting that prosecution to retaliate against Plaintiffs and Kahoots thereby
cause Plaintiffs’ injury in their efforts to conceal that retaliation, Defendant Officers committed
abuse of Process.

D. Fourth Cause of Action: Violation Of Civil Rights Pursuant To 42 U.S.C, 1983

91, Paragraphs 1 through 90 above are realleged and incorporated herein.

92. Defendant Officers were acting under the color of law, when they wrongfully and
without probable cause, charged Plaintiffs as more fully set forth above.

93. Defendant Officers’ acts violated Plaintiff's constitutional rights.

94, Defendant Officers’ deprivation of Plaintiffs’ rights caused Plaintiffs’ damages.

E. Fifth Cause of Action: Violation Of Civil Rights Pursuant To 42 U.S.C. 1983

95. Paragraphs | through 94 above are realleged and incorporated herein.

13

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 14 of 23 PAGEID #: 70

96, Defendant Officers were acting under the color of law, when they wrongfully and
without legal justification retaliated against Plaintiffs by charging each one of them with criminal
offenses.

97. The retaliation was based upon a number of reasons including but not limited to
Kahoots termination of Mr. Sokol and its initial refusal to rehire him and fire the general manager.

98. Defendant Officers’ acts violated Plaintiff's constitutional rights.

99. Defendant Officers’ deprivation of Plaintiffs’ rights caused Plaintiffs’ damages.

F. Sixth Cause of Action: Violation Of Civil Rights Pursuant To 42 U.S.C, 1983
by City of Columbus

100. Paragraphs 1 through 99 above are realleged and incorporated herein.

101. The violation of Plaintiffs’ constitutional rights by Defendants herein was caused
by a municipal policy or custom of the City which amounted to a policy approved of and authorized
by policy makers and superiors within the Columbus Division of Police.

102. City allowed an informal policy, custom or practice to become so widespread with
the Vice Unit as to constitute a custom or usage with the force of law.

103. City allowed decisions of employees with final policy making authority, or those
subordinates to whom the authority was delegated, to become the policy, custom or practice within
the Vice Unit as to constitute a custom or usage with the force of law by ratifying and condoning
the complained actions.

104. These policies, practices and customs of the City were the moving force behind the
violations of Plaintiffs’ constitutional rights.

105. City was deliberately indifferent to proper training or supervision of Defendant

Officers which resulted in violations of Plaintiffs’ constitutional rights.

14

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 15 of 23 PAGEID #: 71

106. As aresult of City’s policies, practices and customs and the failure to train and
supervise Defendant Officers, the constitutional rights of Plaintiffs’ were violated and they
suffered damages. Plaintiffs are entitled to compensatory damages and attorney’s fees under 42
U.S.C. 1983.

VI. ‘Prayer for Relief

WHEREFORE, Plaintiffs pray that this Court:

A. For compensatory damages, in an amount to be determined at trial, against all
defendants, punitive damages; prejudgment and post-judgment interest; costs,
attorneys’ fees, and such other relief as the Court may deem appropriate.

Respectfully submitted,

/s/ David A. Goldstein

DAVID A. GOLDSTEIN (0064461)
DAVID A. GOLDSTEIN CO., L.P.A.
511 South High Street, Suite 200
Columbus, Ohio 43215

(614) 222-1889; (614) 222-1899 (Fax)
dgoldstein@dgoldsteinijaw.com

 

/s/ Rex H. Elliott
REX H. ELLIOTT (0054054)

rexe(@cooperelliott.com
BARTON R. KEYES (0083979)

bartk@cooperelliott.com
Cooper & Elliott, LLC
2175 Riverside Drive
Columbus, Ohio 43221
(614) 481-6000

(614) 481-6001 (Facsimile)

Co-Counsel for Plaintiffs

15

 
Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page: 16 of 23 PAGEID #: 72

/s/ Gina M, Piacentino

GINA M. PEIACENTINO (0086225)
88 East Broad Street, Suite 1560
Columbus, OH 43215

Phone: (614) 221-0800

Fax: (614) 221-0803

Email: gpiacentino@wp-lawereup.com

Co-Counsel for Plaintiffs

JURY DEMAND

Plaintiffs request a trial on all issues triable to a jury.

16

/s/f David A. Goldstein
DAVID A. GOLDSTEIN (0064461)

 

 
1212112017 Case: 2:19-cv-01453-GCS-KAJ Doc #: 12 PINBEE-OS788/19 2 Page: 17 of 23 PAGEID #: 73

a - eee CS re

eet ee att
oo

SER TURRRRPST RC NE ee ARP ITS ree tat ake aret

INTHE __Frankdin couvry_ mip ¢nust_f ILED
' __ Carla L, Hoover : ype i. py Sih

City of Columbus/State of Ohio v.
Person Named in Complatut

Incident Report Number: 173015308 : . _ rRANKI ¢ sh Qo QUIN
ORC-CCC Section/Offense(s): Iilezal Sexula Oriented Activity 2907.40 C-2 MUNI oe
7 ’ i 2 REMBR Uy

 

Criminal Case Number:

 

AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE.

I, Det, 8. Rosser : , do hereby swear or affirm that J have the following cause to
believe the individual named commited the alleged offense(s) for the reason(s) 3 stated in this Affidavit in Support of
Probable Cause; Oo

__x__ I have personal Imowledge of” the facts listed in the statement of fact, as. Ly Was “volied, ia i the: vundetlying
investigation and/or arrest. Dots

 

  
  
 
 
 

Polles Reports, which’ were conipleted by Columbus Di
part: of their ir official duties, a

On tonya. af 12s (
reveived ey the C

 

https://mail.googte.com/mail/u/0/Ttab=cmi#inbox/ 16098feb I9eef8d8 projectors]

/
jl
|

 

 

vy

 
    

 

Jourt
Bra Ad of Guu 8, fy Municip Ga
Sv

  

   
       
 

“PF EU) PH gt ay
eBANKUN COUNTY.

   

 

 

 

Complainant, being duly sworn, states that the above named defendant,

Ohio, on or about the

  
   
 

   

appears and

the tine of offense

TOPLESS, ee

> Sid knowingly touch a Satron or "another employee or “the,
ae in a specified anatomical drea,..t0 wits (degentbés a |

oy
ost As GLACHSS PENES LOT “LOBTK. wate. VAGE be

» Who is not 4 member of the eupLoyens immadiat,

 

 

   
 
    
      

 

at

County of Franklin Cae Ll NM Uae Sar
City of Columbus iF. fe LOE IMESTAA,
(- : BC aRT

at FF ifranitin County / Columbus,

day aad ted , 20 = did:

i

 

 
 

 

 

 

 

in violation of section /
Complainant

 

Columby Divisl 4
“ADDRESS OR AGEN

 

1 tri eae ¥ :
To any law, anforar ‘olicarol-insistal
You ara hereby. commanss teal

| nit can Mane cooniwiia

a HEN AF; ae FINTROCORDANGES

| gsdea ae ENDANTH
ULE 4 ue Pac

 

feadeo Meant weandn nana feanttinihdtehoemiinhox/t 609Rfeb 1 Geef8d8 Poroiector=1

   

 

. wht

        

qh, EP

 

ore ree

oa act! nae cet ert cme aya ertacecn| + bfrane

 

 

ite

 
   
  

 

-CV-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Page:/19 of 5 AASB #75 Gr

+, -

eee auntty Bunici ipal Court 1BFEB 5. PH Ui 95

erk Of Court 375 S, HIGH ST., COLUMBUS, OHIO 43215

 

 

 

c f Frankii FRANKLIN COUNTY
ounty of Frankin
City of Columbus } V: Carra L. fi OOVE Vk. sk. M yA ‘ A UR t
“GTHER JURISDICTION (B3Z0OR BHO /
aé COMPLAINT |

Complainant, being duly sworn, states that the above named defendant, at Franklin County / Columbus,
Ohio, on or about the 48 _ day of OCTPbsSr 20 (2 did:

 

to wit: (describe nudity) PREASTS UNSCOVEK SED. b> ONLY ArPr.GS  covees id

knowingly touch a patron or another employee or the clothing of a patron or another
employee in a specified anatomical area, to wit: (decribe contact}MADE COMOTACT )
DET LANCASTENRS GZOLDNM USTOSG HER. VAGEHX LAMB OUVITOOK

, who is not a member of the employees immediate famtly

 

 

O Clty Code #4 Misdemeanor

 

 

 

in violation of section 2907.40 C-2 oF MORC, 4A GFelony ofthe First degree,
Complainant ; wit Gn), CLANCASTETR. LBS
31G RE . PRINT FULL NAME . . BADGE NUMBER
Columbus Division of Police / Vice Section
ADDRESS OR AGENCY & ASSIGNMENT city STATE aIP CODE

 

Sworn to and subscribed before me, this

{5 day of FemeIAiyY , 20! &>

 

 

 

 

 

 

Lori M Tya ek NO SEAL REQUIRED
Clerk of the Evanklin Cotnty Municipal Court :
B FY FL , -
EPUTY CLERK / Notary Seal Expiration Date J

QO ARREST WARRANT Lori M.’Tyack )
To any law enforcement officer of the State of Ohio: Clerk of the Franklin County Municipal Court
You are hereby commanded to arrest the above named defendant and bring himvher before the
Fianklin Gounty Munlejpal Court without unnecessary delay, to answar to the complaint hereon,
WHEN APPLICABLE, IN ACCORDANCE TO CRIMINAL RULE #4, THE WARRANT HAS BESN Slate#_______ dd. Control #
iSSUED BEFORE THE DEFENDANT HAS APPEARED AND THE ‘BAIL PROVISION CRIMINAL
RULE 46 SHALL APPLY. ARRAIGNMENT COURT [S HELD IN COURTROOM 4C AT 9:00 AM, By.
MONDAY THROUGH FRIDAY. BEPUTY DATE J

 

faint Numb:
Complaint Number jf SUMMONS: Read Notice #1 on reverse side.

A 1 0 7 5 1 9 Oring nl ‘ LANCASTER. nate 1 34a You-MUST appear in courtroom 4C Wor 184 (jon the date and

‘time indicated, ( personally served thé Defendant a copy of this

. if a Ae Sun SUMMONS Summons on __ Signature
} 0 Waahant
Case No. U MISDEMEANOR CITATION

Jo Type of SUMMONS Ica Requested:
Charge: Lltegal Sexually Oriented Activity _ O Personal Certified Mall

§ a
Number 2907.40 C-2 rus RG bate af {7 z. ime | 30 ry O CITATION: Read Notice #2 on reverse side.

Offense Serr sAY . oS Suspect Court appearance Is OPTIONAL, You must contest this oltation by
t HSA KE Rb A ARDS Grulser Dist... 1¥] appearing in COURTROOM 4C C] COURTROOM 15A [1 on the

 

 

 

 

 

 

Name HA Covet CARLA L. data and time indicated.
Street ke WESTZAE pé. MBDLE COURT DATE & TIME
City GALLS Lo Ay State Of Zip HF [ { q 3. | LG | 2.9151 4 00@

 

¥
SEX RACE wore oF wor RO HAIR BRE evesHAZ x
= pe This is not an admission of guilt. AN ARREST WARRANT

bol 3.5.4 : DLILD.a will be Issued if you do not properly respond to this charge,

35 ORIGINAL / COURT COPY

 

 

 

 

 

 

 
 

 

-CV-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Pag pf of. PRGEID #76 \

  
  
    

  
  
  

mitt AMunici cigtal Court HB MAR -9 AN tf: 39

urt 375 S, HIGH ST., COLUMBUS, OHIO 43215 RANKLIN COUNTY
UNICIFA: COURT

 

 

City of Columbus Vv: EMEL HELD LORI Ki. TYACK

DEFENDANT _ TIME STAMP yy,
“OTHER JURISDICTION =” /8 =O 2545.
(— COMPLAINT »

Complainant, being duly sworn, states that the above named defendant, at Franklin County / Columbus,
Ohio, on or about aan day of SAN VAR? ,20 18 dia:

 

 

 

employee ina specified anatomical area, to-wit (decrthe contact)
GRONDED HER VAGBWA 4Bv7TOCK ONTO DET RosseX'S pewts

» who is not a member of the employees immediate family

 

 

QO City Cod Misdemeanor
MOR ,a OFelony of the First degree,

NATURE PRINT FULL NAME BADGE NUMBER

Columbus Division of Police / Vice Section
ADDRESS OR AGENGY & ASSIGNMENT cirY STATE ZIP CODE

  
  

in violation of section 2947 .40/C-2
Complainant

 

Sworn to and subscribed before me, this
8 day of MARC ,20_18
Lori M. Tyack

Clerk Ss the Fran Coun ae Court

NO SEAL REQUIRED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L By DEPUTY CLERK / an PUBLIC /EEACE CFE. Notary Seal & Expiration Date 2
; ™~
f Q ARREST WARRANT Lori M. Tyack —
To any law enforcement officer of the State of Ohlo: Clerk of the Franklin County Municipal Court
You are hereby commanded to arrest the above named defendant and bring him/her before the
Franklin County Municipal Court without unnecessary delay, to answer to the complaint hereon. Lite # Control #
WHEN APPLICABLE, IN ACCORDANCE TO CRIMINAL RULE #4, THE WARRANT HAS BEEN Slate ~~ Cony
ISSUED BEFORE THE DEFENDANT HAS APPEARED AND THE BAIL PROVISION CRIMINAL
RULE 46 SHALL APPLY. ARRAIGNMENT COURT IS HELD IN COURTROOM 4¢ AT 9:00AM, By
\_ MONDAY THROUGH FRIDAY. ; DEPUTY DATE y
Complaint Number SUMMONS: Read Notice #4 on raverse side.
Issuing p Q Badge You MUST appear in courtroom 4G Por 164 1 on the date and
C 1 3 6 T 8 95 3, > see Number Zé Ne time indicated. | personaily ‘served the Defendant a copy of this
MG ene
Case No iD a BF iD nna TION Summons on ————~ Serawe
. O MISDEMEANOR CITA Type of SUMMONS Service Requested:
Charge: _Lilegal Sexually Oriented Activity OPersonal = {{Cerlified Mail
Section O Clty Code Offense fi Offense
Number 2907.40 C-2 MORC _ Date Z- if20 {Orime [0SO eb 4] CITATION: Read Notice #2 on reverse sida,
Offense AS Ad {2 Ss Suspact Court appearance Is OPTIONAL. You must contest this citation by
Cocain TO WM 7 : HBAAD Crutser Dist. appearing In COURTROOM 4C [1] COURTROOM 15A 1 on the
a & date and {ime Indicated,
Name “| DATE & TIME
FIRST MIDDLE
Street “pod AVA fT. Uy | [| | 78 | Vs Gy)
PM
cy ALAS State O H Zip YBORLe MONTH 4 YEAR
SEX nor "2" asses werl@D- HAIR Bio EYES . H2ZtL xX
_ ao. This is not an admission of guilt, AN ARREST WARRANT
nop 8.5.8 DL/ED. # will be issued if you do not properly respond to this charge.
35 ORIGINALICOURT COPY

 

 

 

 
 

Case. 2.19-cv-01453-GCS-KAJ Doc #: 12 Filed: 09/09/19 Pagé: 21 of 23 a
minty Municipal Court 78 0 PH TE
cin

nrt 375 S. RIGH ST., COL §, OHIO 43215 .
pAAN SY COUNTY

 

 
 
 
 
 
      

 

 

 

 

City of Columbus DEFENDANT we Tan SA : /
OTHER JURISDICTION . LIAOI1S2Z0 |
r tak

COMPLAINT

Complainant; being duly sworn, states that the abeve named defendant, at Franklin County / Columbus,
Ohio, on or about the._»4e2._ day of & SEPTEMBER, 20.17 aia:

An employee on the premise of a sexually oriented business who regularly appears and at

the time of offense nude or semi nude, to wit: (describe nudity)

TOPLESS DANCER W/G-SIRENG PomOlM>

; did knowingly touch a patron or another employee or the clothing of another patron or
employee in a specified anatomical area, to wit: (deseribe contact) MASSAGE D Kol.
RoscaZs PEMES PECRETUM WITH He RTOnT AAW t>

, who is not a member of the employees immediate family

 

 

 

 

 

 

: wy}
: : ‘ ' , O City Code isdemeanor
in violation of section 907% 40/ -2 yore. ,a Ae Felony of the First degree.
Complainant (44¢-~—— Si (2Ossere Vl
. “EC SIGNATURE . 7 PRINT FULL NAME BADGE NUMBER
Columbus Division of Police / Vice Section
ADDRESS OR AGENCY & ASSIGNMENT cry STATE ZiP CODE

 

Sworn to and subscribed before me, this

ft. day of Nave VV se , 20 t)

 

Lori M. Tyack NO SEAL REQUIRED
Clerk of the Franklin County Mpmicipal Court -
By Whabury Aerat.. ¢AE : -_
. CLERK / DEPUTS CLERK / NOTARY PUBLIC / REACE OFF] Notary Seat of Expiration Date _,
” _ ™

 

(0 ARREST WARRANT _ Lori M, Tyack
To any law enforcement officer of the State of Ohio: Clerk of the Franklin County Municipal Court
You are hereby commanded to arrasl the above named defendant and bring-himv/her before the
Franklin County Municipal Court without unnecessary delay, fa answer to the complaint hereon. 4 . . Cs rT
WHEN APPLICABLE, IN ACCORDANCE TO CRIMINAL RULE #4, THE WARRANT HAS BEEN Slate ontro
ISSUED BEFORE THE DEPENDANT HAS APPEARED AND THE BAIL PROVISION CRIMINAL

RULE 46 SHALL APPLY. ARRAIGNMENT COURT 18 HELD IN COURTROOM 4G AT 9:00 AM., By.

\_ MONDAY THROUGH FRIDAY, ”

 

 

 

 

DEPUTY ‘ DATE J
IY'SUMMONS: _ Read Notice #1 on reverse side.

eaten 5 Y Pes 3S Brdge 7 7 You MUST appear in courtroom 4c Kf or 148A Cl on the date and
DA 1 1 d 3 0 J oft: it EM Number UMMON time indicated. | personally served the Defendant a copy of this
SUMMONS Summons on Signature
Case No. | “| -~€3515 a WeISDEMEANOR CITATION ;
‘ : , Type of SUMMONS Service Requested:
Charge! Illegal Sexually Oriented Activity OPersonal Af Certified Mall

Number 2907.40 G-2 gone. sae R2- [2 Tine ad © a ‘O CITATION: Read Notice #2 on raverse side.

Nunther

=. Suspect rf is OPTIONAL. ¥ { contest this citation b
ones HSI KENNY RD. 13 22O _ tm |] mr Cobreah 4c cOURTTOOH TEACI nt
Name YATES BRE TTA wy L. date and time indicated.

oe COURT DATE & TIME
sect ZEB AMSTERNAM Ave: (217107 | 9 ~ &
City COLS as 7 state OH | Zip 44207. MONTH DAY YEAR “TINE
EF E WwW sot OB. wor bic? hair @RO EYES CeAL xX
‘ This Is not an admission of gullt. AN ARREST WARRANT

SEX
bos $5, # ea oli. —_———e will be Issued if you de not properly respond fo this charge.

 

 

Complaint Number

 

 

 

 

 

 

4
ORIGINALICQURT COPY 315

 
    

   
 

 

IMG_1136,/pg
Municipal Court |
gy County sat US, OHIO 43215 17 NOV 1.3. PH 2:58

 

   

TERAMKLIN COUNTY
MUNICIPAL COURT

   

Ope .

tfnt hilo
County of Franklin } a " y Al. Up rts ats WES
Clty of Columbus Vi

waar
aghe ee th tate

 

GTHERJURISDIGHON .

f nce Seca Columb
Complatnant, being duly sworn, states that the above named defendant, at Franklin County / Columbus,

Ohio, on or about the._1&S_ day of SSP TEM BEX, 20177. aia:
Au_amployee on the premise of a sexually oriented business who regularly appea and ti .
the time of offense nude or femi nuded to wit: (deseribe nudity) -
TOPLESS bANEGAIS re EE

did knowingly touch a patron or another employ ae or the “clothin of ‘aiother atron or
amployee in a specified anatomical, area, desorttie contact) STROKES NEE

 

 

 

 

   

 

 

 

 

 

“Columbus Bivision of; Police, LViceiSeee
" PRESTR ASE estoy

 
 
 

 

 

 

ott hea hey,

   

day of J es

 

Clerk oft

 

"oi ARREST:WARRAN

“Tosny aw enfowementetta ray ihe Bit
You aa heraby somman del futon ie
(enki Count Mul

 

 

HATE
Secilonze
Number

 

https:/fmail. goog!e.com/mailfwO/tab=om#nboxs/ 16099019908 Jel fi W?prajectores| iti

 
Sere
: ; saa “HED

 
     

      
    

Hi

Patty: vee Goutt — | iznoves a
GH §T., COL US, OHIO 43215

 

 

 

ve ph fart epee aha eat

 

 

 

: oeoroni)” Clerk of. Court 375 8. 4 - y
ate of Ohig HAAALIN TY
City of Colambus } y, Chelsen P. Gwaar ee :
ity oF Colpmabus Daa LORI priegn@K
CTHERUURISDIGTION We m SES BHA... _—
C COMPLAINT | : o
Complainant, being duly sworn, states that the above named defendant, at Franin County { Columbus,
Ohio, on or about the IS day of. DEPTS: ,20f ot did -

  
   

  

the time of offense nude « or sent aude, to wit (esoribe nudity)

TOPLESS SARCENG (ee

: did ‘nowingly touch, a patron or nother employee or ‘thé elothin of shoth 1 patron 0

i
Ls

   

 

 

 

columbus Division of Polic
- _ARDRESH OR ASHCY CASES

 

 

Fp any f iaw enffeinel ie

ey
. haraby cam aT
| Senki ee
4 ne a TENDS

 

 

hime-/mail.sooste.com/mail/u/O/tab-em#inbox/ 16099013 9el lelfd?projector=1 , Ii

 

 
